DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response filed 6/17/2022 is acknowledged.
No claims have been amended, cancelled, or added.
Claims 1-6 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US20180076934A1), hereafter Huitema, in view of Huang et al. (US20170105138A1), hereafter Huang.

Regarding claim 1,
Huitema discloses a device (i.e. Fig. 1, 104) that communicates with another device (Fig. 1, 102) comprising a controller (Fig. 1-2, 114) configured to determine an accumulation number (i.e. receive buffer/window) which is a number of reception confirmation packets that are able to be accumulated in the terminal device and correspond to packets received from the base station device, in accordance with an amount of data transmitted by the terminal device (paragraph 3, 19; receive window is the amount of data allowed to send before data is acknowledged; receive window is the memory allocation that the receiver advertises in the ACK packets to the sender = receive buffer). 
Huitema does not expressly disclose the devices as base station and terminal devices communicating in a wireless manner, or transmitting a control signal including the determined accumulation number to the terminal device.
Huang discloses analogous TCP/ACK/window processing between base station and terminal devices communicating in a wireless manner (Fig. 1, TCP wireless connection between RAN/base station device and terminal) that includes transmitting a control signal including the determined accumulation number to the terminal device (Fig. 4A, S307; Fig. 5A, S408; Fig. 9, S508; paragraphs 30-36, 248-270; capability signaling including receive window threshold parameters).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to implement Huitema between base station and terminal devices communicating in a wireless manner and transmitting a control signal including the determined accumulation number to the terminal device, as shown by Huang, thereby reducing consumption of radio interface resources for TCP/ACK while improving efficiency and capacity of the system.

Regarding claim 5,
Huitema discloses a device (Fig. 1, 102) that communicates with another device (Fig. 1, 104) comprising a receiver configured to receive an accumulation number which is a number of reception confirmation packets that are able to be accumulated and correspond to packets received from the base station device, determined by the device in accordance with an amount of data transmitted by the terminal device and controller (Fig. 1, 114) configured to accumulate the reception confirmation packets corresponding to the accumulation number included in the received control signal and discards the reception confirmation packets exceeding the accumulation number (paragraph 3, 19; receive window is the amount of data allowed to send before data is acknowledged; receive window is the memory allocation that the receiver advertises in the ACK packets to the sender = receive buffer).
Huitema does not expressly disclose the devices as base station and terminal devices communicating in a wireless manner, or receiving a control signal including the determined accumulation number to the terminal device.
Huang discloses analogous TCP/ACK/window processing between base station and terminal devices communicating in a wireless manner (Fig. 1, TCP wireless connection between RAN/base station device and terminal) that includes receiving a control signal including the determined accumulation number to the terminal device (Fig. 4A, S307; Fig. 5A, S408; Fig. 9, S508; paragraphs 30-36, 248-270; capability signaling including receive window threshold parameters).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to implement Huitema between base station and terminal devices communicating in a wireless manner and transmitting a control signal including the determined accumulation number to the terminal device, as shown by Huang, thereby reducing consumption of radio interface resources for TCP/ACK while improving efficiency and capacity of the system.

Regarding claim 6,
Huitema discloses a communication method in a device (Fig. 1, 104) that communicates with another device (Fig. 1, 102) comprising determining an accumulation number (i.e. receive buffer/window) which is a number of reception confirmation packets that are able to be accumulated in the terminal device and correspond to packets received from the base station device, in accordance with an amount of data transmitted by the terminal device (paragraph 3, 19; receive window is the amount of data allowed to send before data is acknowledged; receive window is the memory allocation that the receiver advertises in the ACK packets to the sender = receive buffer).
Huitema does not expressly disclose the devices as base station and terminal devices communicating in a wireless manner, or receiving a control signal including the determined accumulation number to the terminal device.
Huang discloses analogous TCP/ACK/window processing between base station and terminal devices communicating in a wireless manner (Fig. 1, TCP wireless connection between RAN/base station device and terminal) that includes receiving a control signal including the determined accumulation number to the terminal device (Fig. 4A, S307; Fig. 5A, S408; Fig. 9, S508; paragraphs 30-36, 248-270; capability signaling including receive window threshold parameters).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to implement Huitema between base station and terminal devices communicating in a wireless manner and transmitting a control signal including the determined accumulation number to the terminal device, as shown by Huang, thereby reducing consumption of radio interface resources for TCP/ACK while improving efficiency and capacity of the system.

Regarding claim 2,
The combination of Huitema and Huang discloses the controller configured to determine an average of the number of transmitted reception confirmation packets of the terminal device in a predetermined time to be the accumulation number (paragraphs 41, 63-70, 82, 91).

Regarding claim 4,
The combination of Huitema and Huang discloses an allocator configured to allocate wireless resources to the terminal device, wherein the terminal device transmits the number of reception confirmation packets corresponding to the amount of wireless resources allocated to the base station device, among the reception confirmation packets corresponding to the accumulation number, to the base station device (paragraphs 19, 24, 35).

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema and Huang as applied to claim 1 above, and further in view of Belghoul et al. (US20170339711A1), hereafter Belghoul.

Regarding claim 3,
The combination of Huitema and Huang does not expressly disclose the above operations for each of a plurality of the terminal devices.
Belghoul discloses analogous scheduling of TCP throughput in cellular networks (Title) in which TCP congestion window is dynamically set for each of a plurality of terminal devices (Fig. 1, UEs 106A-N; paragraphs 85-86, 101-110).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to implement Huitema and Huang for each of a plurality of terminal devices, as shown by Belghoul, thereby providing faster and more efficient ramp up of TCP communications to optimize throughput.
		








Response to Arguments
4.	Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
In the Remarks on pg. 5-6 of the Response, Applicant contends Huitema discloses the receive window on the receiving side is determined by the maximum amount of data that can be sent on the sending side, whereas claim 1 requires the number of ACKs accumulated on the receiving side is determined by the amount of transmitted data on the receiving side.  
The Examiner respectfully disagrees.  Applicant’s argument relies on a specific reading of the claim language that is narrower than the broadest reasonable interpretation of that claim language.  The claims require determining the number of reception confirmation packets (i.e. ACKs) able to be accumulated (i.e. window) and “correspond to packets received from the base station device, in accordance with an amount of data transmitted by the terminal device”.  Applicant’s argument/interpretation fails to consider the language “correspond to packets received from the base station device”, which suggests the ACK window is set based on packets that the receiving side acquires from the sending side.  The “in accordance with an amount of data transmitted by the terminal device” is much broader in scope than alleged by Applicant.  In the rejection, this “amount of data” corresponds to the receive window memory allocation that is advertised (i.e. transmitted) in the ACK packets transmitted by the terminal device to the sender/base station (see paragraph 19).  Therefore, the rejections are properly maintained.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477